DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.
Election/Restrictions
Claims 1, 2, 5, 10, 11, 35, 41, 42, and 44-49 are allowable. Claims 50-52, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species of disorder, as set forth in the Office action mailed on September 18, 2020, is hereby withdrawn and claims 50-52 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The main reason for allowance is because Applicants surprisingly and unexpectedly discovered intravesical administration of the claimed JNK inhibitor comprising the inhibitory poly- peptide sequence of general formula SEQ ID NO: 1 demonstrated an anti-inflammatory effect in the bladder.
Applicants’ showing of the unpredictability in the field of treating bladder disorders by intravesical drug delivery at the time the invention was made detailed in the declaration of Dr. Lluel filed November 9, 2021 and the unexpected finding that intravenous administration of the claimed JNK inhibitor did not demonstrate an anti-inflammatory effect in the bladder were found persuasive and sufficient to overcome the rejection of claims 1, 2, 5, 10, 11, 35, 41, 42 and 44-49 based upon the rejections over Deloche et al. (WO 2013/091896 A1) under 35 USC §103 and the nonstatutory double patenting rejections as set forth in the last Office. 
At the time invention was made, drug delivery to bladder tissues by the intravesical route is hindered by the impermeable barrier of the bladder lining. Because of the impermeable barrier of the bladder lining, it would not have been predictable with a reasonable expectation that a drug of interest when administered by the intravesical route would successfully cross the barrier and contact the targets of interest. The closest prior art reference of record is Deloche et al. Deloche et al. teach JNK inhibitor molecules of the claimed general formula of SEQ ID NO: 1. The JNK inhibitor molecules were taught by Deloche et al. to have an anti-inflammatory potency when intravenously administered. In view of the teachings of Deloche et al., the artisan of ordinary skill would have expected the intravenous administration of the JNK inhibitor molecules would also have anti-inflammatory potency in the treatment of lower tract urinary conditions, such as in the treatment of cystitis. However, Applicants unexpectedly discovered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658